DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to the abstract have been considered. The abstract as of 5 March 2020 exceeds 150 words, however, this may be address via examiners amendment at time of allowance as need be.
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0039058 to Masson et al., hereinafter Masson (previously cited), in view of US 2017/0079598 to Stolen et al., hereinafter Stolen.

Masson does not disclose wherein the heart rate detection circuit detects the in-stimulation heart rate HRst on the basis of the heartbeat information detected after a lapse of a determination 
However, Stolen teaches wherein the heart rate detection circuit detects the in-stimulation heart rate HRst on the basis of the heartbeat information detected after a lapse of a determination stand-by period since the stimulus output generating circuit starts outputting the electric energy, until the stimulus output generating circuit stops outputting the electric energy (para 0006-0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the in stimulation heart rate of Masson wherein the heart rate detection circuit detects the in-stimulation heart rate HRst on the basis of the heartbeat information detected after a lapse of a determination stand-by period since the stimulus output generating circuit starts outputting the electric energy, until the stimulus output generating circuit stops outputting the electric energy, as taught by Stolen, for purpose of providing an indication of autonomic health using evoked response metrics (para 0007).
Regarding claim 4, Masson further teaches wherein, in a case in which the heart rate reduction rate is no less than a second threshold value smaller than the first threshold value and less than the first threshold value, the heartbeat status determination circuit makes the notification member notify that the heart rate reduction rate is in a warning state (para 0046).
Regarding claim 5, Masson further teaches wherein the notification member notifies, in accordance with the heart rate reduction rate, in an ascending order of the heart rate reduction rate: a first notification state indicating that an intensity of stimulation of the vagus nerve is insufficient (para 0045); a second notification state indicating that the intensity of stimulation of the vagus nerve is appropriate (para 0038); and a third notification state indicating that the heart rate reduction rate is in the warning state (para 0039).

Regarding claim 10, Masson discloses a method of stimulating a vagus nerve outside of a blood vessel from inside of the blood vessel by means of a nerve stimulation apparatus (abstract; Fig 3: therapy device 10) comprising: an intravascular stimulation electrode (electrodes 12a, 12b, 14) that transfers electric energy from inside of a blood vessel to a vagus nerve outside of the blood vessel (para 0028); an intravascular heartbeat detection electrode (electrodes 12a, 12b, 14, sensors 15) that detects heartbeat information inside the blood vessel (para 0031); and a notification member (para 0031, 0039; safety monitoring function 228), the method comprising: calculating a heart rate reduction rate on the basis of a pre-stimulation heart rate HR base based on the heartbeat information detected by the intravascular heartbeat detection electrode prior to output of the electric energy to the intravascular stimulation electrode (para 0045-0046, 0051) and an in-stimulation heart rate HR st based on the heartbeat information detected by the intravascular heartbeat detection electrode during output of the electric energy to the intravascular stimulation electrode (para 0045-0047, 0051); making the notification member notify the heartbeat status in a case in which at least the heart rate reduction rate is less than a first threshold value (para 0046); and stopping output of the electric energy to the intravascular stimulation electrode in a case in which the heart rate reduction rate is no less than the first threshold value (para 0039).
Masson does not disclose wherein the heart rate detection circuit detects the in-stimulation heart rate HRst on the basis of the heartbeat information detected after a lapse of a determination stand-by period since the stimulus output generating circuit starts outputting the electric energy, until the stimulus output generating circuit stops outputting the electric energy.
However, Stolen teaches wherein the heart rate detection circuit detects the in-stimulation heart rate HRst on the basis of the heartbeat information detected after a lapse of a determination stand-by period since the stimulus output generating circuit starts outputting the electric energy, until the stimulus output generating circuit stops outputting the electric energy (para 0006-0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the in stimulation heart rate of Masson wherein the heart rate detection circuit detects the in-stimulation heart rate HRst on the basis of the heartbeat information detected after a lapse of a determination stand-by period since the stimulus output generating circuit starts outputting the electric energy, until the stimulus output generating circuit stops outputting the electric energy, as taught by Stolen, for purpose of providing an indication of autonomic health using evoked response metrics (para 0007).
Regarding claim 11, Masson further teaches wherein the nerve stimulation apparatus has a plurality of output modes for outputting a stimulating pulse, the plurality of output modes comprising: a continuous stimulation mode in which the stimulating pulse is continuously output (para 0034); and an intermittent stimulation mode in which a stimulating pulse group is intermittently output (para 0050), and the nerve stimulation apparatus outputs the stimulating pulse in the continuous stimulation mode during positioning of the intravascular stimulation electrode (para 0044), and outputs the stimulating pulse in the intermittent stimulation mode during a treatment period after the positioning of the intravascular stimulation electrode (para 0052).
Regarding claim 12, Stolen, as previously applied, further teaches wherein the heart rate during the determination stand-by period is not counted in calculation of the in-stimulation heart rate HRst (para 0133-0134).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masson in view of Stolen, as applied to claim 1 above, and further in view of US 2021/0268286 to Libbus et al., hereinafter Libbus (previously cited).
Regarding claim 2, Masson discloses the limitations of claim 1, but does not disclose wherein the heartbeat status determination circuit calculates the heart rate reduction rate by the following equation (1). heart rate reduction rate (%) = ((HRbase)-(HRst))/(HRbase)) x 100... (1).
However, Libbus teaches wherein the heartbeat status determination circuit calculates the heart rate reduction rate by the following equation (1). heart rate reduction rate (%) = ((HRbase)- (HRst))/(HRbase)) x 100 ... (1) (para 0055-0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the nerve stimulation apparatus of Masson wherein the heartbeat status determination circuit calculates the heart rate reduction rate by the following equation: heart rate reduction rate (%) = ((HRbase)-(HRst))/(HRbase)) x 100, as taught by Libbus, for purpose of offsetting the tachycardia-inducing stimulation effects by the bradycardia-inducing effects, thereby minimizing side effects, such as significant heart rate changes, while providing a therapeutic level of stimulation (para 0024).
Regarding claim 8, Libbus further teaches wherein the determination stand-by period is no less than 3 seconds (para 0044).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masson in view of Stolen, as applied to claim 1 above, and further in view of US 2011/0301659 to Yoo et al., hereinafter Yoo (previously cited).
Regarding claim 3, Masson in view of Stolen discloses the limitations of claim 1, but does not disclose wherein the first threshold value is no less than 15% and no greater than 25%.
However, Yoo teaches wherein the first threshold value is no less than 15% and no greater than 25% (para 0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the nerve stimulation apparatus of Masson wherein the first threshold value is no less than 15% and no greater than 25%, as taught by Yoo, for purpose of treating cardiac disorders such as myocardial remodeling, as well as depression, anorexia nervosa/eating disorders, pancreatic function, epilepsy, hypertension, inflammatory disease, and diabetes (para 0004).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masson in view of US 2008/0183097 to Leyde et al., hereinafter Leyde (previously cited).
Regarding claim 6, Masson discloses the limitations of claim 1, but does not disclose wherein: the notification member is provided with a plurality of LEDs of different colors; and the heartbeat status determination circuit turns on one of the plurality of LEDs of a color corresponding to the heart rate reduction rate.
However, Leyde teaches wherein: the notification member is provided with a plurality of LEDs of different colors; and the heartbeat status determination circuit turns on one of the plurality of LEDs of a color corresponding to the heart rate reduction rate (para 0149).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the nerve stimulation apparatus of Masson wherein: the notification member is provided with a plurality of LEDs of different colors; and the heartbeat status determination circuit turns on one of the plurality of LEDs of a color corresponding to the heart rate reduction rate, as taught by Leyde, for purpose of providing long-term, ambulatory sampling and analysis of one or more physiological signals, such as a subject's brain activity (para 0071).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792